Fourth Court of Appeals
                                 San Antonio, Texas
                                         March 5, 2015

                                       No. 04-14-00744-CV

                   IN THE INTEREST OF B.C., P.C., JR., AND A.C.,

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-01143
                    Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       The Appellee’s Motion for Extension of Time to File Brief is GRANTED.

It is so ORDERED on this 5th of March, 2015

                                                            PER CURIAM


ATTESTED TO: ___________________________
                     Keith E. Hottle
                     Clerk of Court